F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                            JAN 28 2005
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

 DAVID SERNA,

                  Petitioner-Appellant,

          v.                                            No.04-6102
                                                       N.D. of Okla.
 STATE OF OKLAHOMA,                                  (03-CV-1370-HE)

                  Respondent-Appellee.


               ORDER DENYING CERTIFICATE OF APPEALABILITY                   *




Before KELLY , HENRY , and TYMKOVICH , Circuit Judges.          **




      Plaintiff-Appellant David Serna, an Oklahoma prisoner, brings this pro se

28 U.S.C. § 2254 petition alleging that he did not knowingly and voluntarily agree

to his plea bargain. The district court denied the petition on March 25, 2004. For

the reasons stated in our September 15, 2004 Order filed in the related case,


      *
         This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders; nevertheless, an order may be cited under the terms and
conditions of 10th Cir. R. 36.3.

      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
04-6045, we deny this application for a Certificate of Appealability, and dismiss

Serna’s petition.



                                              Entered for the Court



                                              Timothy M. Tymkovich
                                              Circuit Judge




                                        -2-